Citation Nr: 0506408	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-15 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

1.  Entitlement to an evaluation higher than 10 percent for 
left fifth finger and ulnar nerve distribution numbness from 
May 1, 2000.

2.  Entitlement to a compensable evaluation for residuals of 
left fifth finger fracture from May 1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which, among other things, granted claims 
for service connection for left fifth finger and ulnar nerve 
numbness, and residuals of left fifth finger fracture, and 
assigned 10 percent and noncompensable evaluations, 
respectively, effective May 1, 2000.

The Board also notes that the issues of entitlement to higher 
evaluations for service-connected obsessive compulsive 
disorder and esophagitis, rated as 10 percent and 
noncompensably disabling, respectively, were developed for 
appellate review; however, the Board considers the appeal of 
these issues to have been withdrawn.  Increased ratings were 
awarded by the Huntington, West Virginia, RO in November 2004 
and the veteran submitted a statement in January 2005 in 
which he expressed his satisfaction with the new ratings.  

As the veteran is appealing the initial assignment of the 
disability ratings for his service-connected left fifth 
finger and ulnar nerve numbness, and residuals of a left 
fifth finger fracture, the issues have been framed as those 
listed on the front page of this decision.   See Fenderson v. 
West, 12 Vet. App. 119, 125- 126 (1999).


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  Since the award of service connection, the veteran's left 
fifth finger and ulnar nerve numbness has been productive of 
mild incomplete paralysis of the ulnar nerve with decreased 
sensation and numbness of the left arm. 

3.  Since the award of service connection, the veteran's 
residuals of a fracture of the left fifth finger have been 
manifested by complaints of pain with no evidence of 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left fifth finger and ulnar nerve numbness have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.69, 4.120, 4.124a, Diagnostic Code 8616 
(2004).

2.  The criteria for an initial compensable rating for 
residuals of left fifth finger fracture have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.14, 4.40, 38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Laws and Regulations

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from initial awards of service 
connection, consideration will be given to whether higher 
evaluations are warranted for any period of time during the 
pendency of his claims.

II.  Factual Background

By a May 2000 rating action, the RO granted service 
connection for residual of a fracture of the fifth finger of 
the left hand and numbness of the left ulnar nerve 
distribution of the left fifth finger, minor extremity, and 
assigned initial noncompensable and ten percent disability 
evaluations, respectively, effective May 1, 2000.  The RO 
based its decision, in part, on service medical records 
reflecting that the veteran sustained a fracture of the 
proximal phalanx of the fifth digit of the left hand.  

In May 2000, the RO also based its decision on an October 
1999 VA general medical examination.  This report revealed 
that the veteran was right-handed.  The veteran gave a 
history of the in-service fracture to the left little finger.  
He related that he did not experience any problems with range 
of motion, strength, or dexterity with the little finger.  
However, he complained of numbness.  The examiner noted that 
in-service nerve conduction studies showed a problem area in 
the wrist.  He complained of numbness in the little finger, 
described as a decreased sensation similar to the finger 
falling asleep or waking up, but it did not affect his manual 
dexterity.  Upon examination of the left hand, there was 
decreased sensation in the ulnar distribution of the left 
little finger and on the outer side of the fourth finger from 
the wrist crease distally.  The veteran had full range of 
motion of the little finger with no evidence of any 
deformity.  The examiner concluded that the veteran had 
sustained a fracture of the left little finger with numbness 
in the ulnar distribution of the left little finger and 
fourth finger, which was unassociated with the fracture.  

During a September 2000 hearing at the RO, the veteran 
maintained that he did not have any problems with range of 
motion or deformity of the left little finger.  He complained 
of numbness of the left hand, which he believed was related 
to the residuals of a facture of the left little finger. 

During a May 2003 VA examination, the veteran related that he 
had experienced an increase in numbness and tingling with 
burning sensation in the ulnar aspect of the left arm since 
he was previously examined by VA.  The distribution was noted 
to have been in the left fifth finger and half of the fourth 
finger.  The veteran reported having similar muscle strength 
in his right and left arms.  However, he indicated that when 
he lifted objects with the left hand, it fatigued after 
several minutes, but his strength was restored with rest.  
The veteran felt that the dexterity in his hands was normal.  

Upon evaluation by VA in May 2003, there was no evidence of 
any atrophy of the interossei muscles or hypothenar muscles.  
There were no fasciculations present in the left hand.  
Strength was symmetrical and normal.  There was no objective 
fatigability and normal manipulation of the fingers.  He was 
able to rapidly touch his thumb to all four fingers and make 
a fist with the tips of the fingers appropriately aligned 
together and touching the transverse palmar crease area 
normally.  There was full range of motion of all fingers from 
complete extension to making a normal fist.  The left little 
fingers had 95 degrees of flexion at the metacarpophalangeal 
joint, 82 degrees of flexion at the proximal interphalangeal 
joint, and 76 degrees of flexion at the distal 
interphalangeal joint.  Sensory testing of both the ulnar and 
radial distribution on the left hand and forearm was normal.  
On percussion over the left ulnar groove, there was 
paresthesia.  Deep tendon reflexes of the upper extremities 
and muscle mass of the forearms were symmetrical and normal.  
The veteran spread his fingers normally in the left hand as 
compared to the right, and strength with the spreading of the 
fingers was normal.  There was no weakness or inability to 
abduct the thumb and no change in range of motion of the hand 
due to pain or weakness.  An electromyography study of the 
left arm showed minimal left ulnar sensory neuritis.  A 
diagnosis of left ulnar neuritis with normal examination was 
recorded by the examiner.

III.  Analysis

Left Fifth Finger and Ulnar Nerve Numbness

The RO has rated the veteran's left fifth finger and ulnar 
nerve numbness under 38 C.F.R. § 4.124a, Diagnostic Code 
8616, neuritis of the ulnar nerve.  The veteran is right-
handed, so the disability involves his minor upper extremity.  
See 38 C.F.R. § 4.69 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 8516, paralysis of 
the ulnar nerve, 20 and 30 percent ratings will be assigned 
for moderate incomplete paralysis of the minor and major 
extremity, respectively.  Where there is evidence of severe 
incomplete paralysis of a minor and major upper extremity, 30 
and 40 percent evaluations will be assigned, respectively.  
Finally 50 and 60 percent ratings require complete paralysis 
with "griffin claw" deformity due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspaces and the thenar and hypothenar eminences, 
loss of extension of the ring and little fingers, an 
inability to spread (or reverse) the fingers, an inability to 
adduct the thumb, and weakness of flexion of the wrist of the 
minor and major upper extremity, respectively.  38 C.F.R. § 
4.124a, Diagnostic Code 8516.  The provisions also apply to 
neuritis of the ulnar nerve (Code 8616) and neuralgia of the 
ulnar nerve (Code 8716).

The Board finds that a higher initial evaluation is not 
warranted for service-connected numbness in the left fifth 
finger and ulnar nerve distribution.  In reaching this 
conclusion, the Board observes that findings of moderate 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity have not been demonstrated.  In this regard, upon 
evaluation by VA in May 2003, the veteran was able to make a 
normal appearing fist with the tips of the fingers 
appropriately aligned together and touching the transverse 
palmar crease area.  The veteran was able to spread his 
fingers normally in the left hand as compared to the right 
and strength upon spreading was normal.  He had full range of 
motion of the fingers.  In addition, an electromyography of 
the left arm showed only minimal left ulnar sensory neuritis, 
strongly suggesting that his nerve problem was no more than 
mildly disabling.  In light of these findings, the VA 
examiner in May 2003 entered a diagnosis of left ulnar 
neuritis with a normal examination.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 10 percent for numbness in the left fifth finger 
and ulnar nerve distribution under Diagnostic Code 8616.

Residuals of Left Fifth Finger Fracture

The veteran's service-connected residuals of a fracture of 
the left fifth finger are rated by analogy to 38 U.S.C.A. § 
4.71a, Diagnostic Code 5227 (2004).  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2002), including the 
rating criteria for evaluating impairment of a single finger.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002) (effective 
August 26, 2002).

Under the criteria in effect prior to August 26, 2002, a 
noncompensable disability rating was assigned for ankylosis 
of any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating was the only 
schedular rating available for this disorder.  However, the 
rating schedule further indicated that extremely unfavorable 
ankylosis would be rated as amputation under Diagnostic Codes 
5152 through 5156.  In order to classify the severity of 
ankylosis and limitation of motion of the finger, it is 
necessary to evaluate whether motion is possible to within 
two inches (5.1 centimeters) of the median transverse fold of 
the palm.  See 38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: 
Favorable Ankylosis (2002).  If the claimant is able to do 
so, the rating will be for favorable ankylosis, otherwise 
unfavorable.  Extremely unfavorable ankylosis exists where 
there is ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints with either joint in 
extension or in extreme flexion.  38 C.F.R. § 4.71a (2002).  
Ratings of 20 and 10 percent are available for amputation of 
the little finger depending on whether there is metacarpal 
resection.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2002).  

The rating criteria effective August 26, 2002 provide a 
noncompensable evaluation for ankylosis of the little finger, 
whether it is favorable or unfavorable. 38 C.F.R. § 4.71a, 
Diagnostic Code 5227, as amended by 67 Fed. Reg. 48784- 48787 
(July 26, 2002).  Again, a noncompensable rating is the only 
schedular rating available for this disorder.  The rating 
schedule indicates that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand."  Id.

The rating criteria effective August 26, 2002 also provide 
evaluations for limitation of motion of the fingers.  A 
noncompensable evaluation is assigned for any limitation of 
motion of the ring or little finger of either hand. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (2004).

In applying the law to the facts, the record does not 
demonstrate the requisite objective manifestations for a 
compensable disability evaluation for the service-connected 
left little finger disability under the old or new provisions 
of Diagnostic Code 5227 or the new Diagnostic Code 5230.  
There is no evidence showing that the veteran has ankylosis 
of the left little finger, either favorable or unfavorable or 
extremely unfavorable.  Indeed, upon VA evaluation in May 
2003, the veteran had full range of motion of all fingers of 
the left hand from complete extension to making a normal 
fist.  He was able to spread his fingers normally in the left 
hand and strength with the spreading of the fingers was 
normal.  Nor is there any evidence of any clinically 
identified impairment, to include limitation of motion or any 
evidence of bone loss or deformity sufficient to consider 
rating the disability as an amputated finger.

In light of the above findings, which show no ankylosis or 
any limitation of motion, the Board concludes that the 
disability picture does not support entitlement to an 
increased rating for the left little finger.  As noted above, 
the old and revised rating criteria provide no basis to award 
a compensable evaluation in the absence of extremely 
unfavorable ankylosis.

While the veteran experiences numbness of the left fifth 
finger, these symptoms are associated with the service-
connected left fifth finger and ulnar nerve numbness, a 
disability for which an initial ten percent disability 
evaluation has already been assigned.  Thus, any impairment, 
including any sensory or motor impairment, from his left 
fifth finger ulnar nerve numbness may not, in turn, be 
considered in evaluating the severity of disability stemming 
from the residuals of the left fifth finger fracture, as this 
would constitute "pyramiding," which is prohibited.  See 
38 C.F.R. § 4.14 (2004); Esteban v. Brown, 6 Vet. App. 259 
(1994) (two separate disability ratings are possible in cases 
in which the veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti-
pyramiding regulation).

The veteran has contended that he has pain in the left little 
finger which lasts just for a few seconds.  The Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40 and 4.45 (2004) is warranted in order to 
compensate a veteran for functional loss due to pain, 
weakened movement, excess fatigability, incoordination, or 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In this case, however, a zero percent rating is the maximum 
available under 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 
5230.  In light of the Court's holding in Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the veteran is not entitled to a 
higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2003) 
(if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
a higher rating is assignable under 38 C.F.R. § 4.40 and 
4.45).

Based on the medical findings noted on the October 1999 and 
May 2003 VA examinations, it appears the veteran has no 
clinically identified impairment of his left little finger 
due to the old fracture injury.  Moreover, there is no other 
evidence, in the form of more recent treatment records or 
even the veteran's own statements that suggest that any 
current pathology related to the left little finger injury 
exists other than the numbness that, as noted above, is rated 
separately.  Consequently, a compensable disability 
evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002) or Diagnostic Codes 5227, 5230 
(2004).

IV.  Consideration of an Extraschedular Ratings

Although the veteran has described his finger difficulties as 
causing functional losses, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2004).  The current 
evidence of record does not demonstrate that numbness or the 
finger fracture residuals have resulted in frequent periods 
of hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his problems have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

V.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the claimant is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the RO sent letters to the veteran in May 2001 
and February 2004.  These letters instructed the veteran as 
to the information and evidence needed to substantiate his 
claims for higher initial ratings.  He was also told what was 
needed from him and what VA would do to assist him.  He was 
told to identify each source where pertinent evidence could 
be obtained.  Consequently, VA has met the duty to inform.  

With regard to the VA's duty to assist, the record contains 
the appellant's claim and VA examinations reports reflecting 
the level of disability for his service connected residuals 
of a fracture of the left fifth finger and numbness.  Indeed, 
in 2002, VA undertook additional development of the veteran's 
claims, to include scheduling the veteran for an additional 
VA examination and securing additional treatment reports.   
The requested examination was conducted in May 2003.  In 
addition, in September 2000, the veteran gave testimony on 
his claims at the Cheyenne, Wyoming RO.  The appellant has 
not identified any outstanding evidence which could be used 
to support either issue on appeal.  Consequently, VA has 
satisfied the duty to assist.


ORDER

The appeal for an initial disability rating in excess of 10 
percent for numbness of the left fifth finger and in the 
ulnar nerve distribution is denied.

The appeal for an initial compensable disability rating for 
residuals of a fracture of the left fifth finger is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


